Title: To Alexander Hamilton from Otho H. Williams, 8 October 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 8th October 1789
Sir
I have received your Letter (Circular) of the 22d. ulto., and am to inform you that, from Cape Henry to the extreme branches of the Susquehanna, all inclusive, there is not, that I ever heard of, a single Light House, Buoy, Beacon or other artificial object for navigators to be governed by. Consequently there is no superintendant; no Expence.
The pilots of the Chesapeak for this State are regulated, and Licenced, by certain Port Wardens who are Commissioned by an Act of the Legislature of Maryland, and reside in Baltimore.
By Laws, called the compact laws, passed mutually by Virginia and Maryland, considerable sums have been levied, by a tax upon Tonnage of Vessels for the purpose of building Light Houses &c—and I expect the subject will be taken into serious consideration at the ensuing sessions.
I am, Sir,   Your Obedt. Humble Servant

O. H. Williams
Alexander Hamilton Esqr.Secretary of the Treasy.

